—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 15, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a cashier at a medical center located in the Borough of Brooklyn. After being mugged at her Brooklyn apartment, claimant moved to Toms River, New Jersey, which was closer to her family but out of commuting distance to her job. As a result, she resigned from her position. The Board denied claimant’s application for unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. The Board concluded that claimant failed to undertake a serious effort to locate a new apartment nearer to her job and that she desired to be closer to her family. We find that substantial evidence supports the Board’s decision. In addition, we have considered claimant’s remaining assertion and find it unpersuasive.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.